Title: 18th.
From: Adams, John Quincy
To: 


       Mr. Hilliard preached to us in the forenoon, and the president in the afternoon, when we were improved by a very laborious encomium upon Moses. Whatever the president’s literary talents may, be, he is certainly not an elegant composuist, nor a graceful orator. His reasoning may be sound, but the charms of his stile, if any there be, are hidden from a vulgar audience. Dined at Mr. Dana’s. Pass’d the evening at Bridge’s chamber, and made it rather late before, I went to bed.
      